Citation Nr: 0823928	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-44 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability, status post (S/P) total right knee replacement, 
to include as secondary to a bilateral foot disability.

2. Entitlement to service connection for a low back 
disability, to include as secondary to a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to March 
1956.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which in 
pertinent part denied a claim of service connection for a 
bilateral knee disability, status post total right knee 
replacement and a claim for service connection for a low back 
disability.

The Board remanded this case in October 2007.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the veteran's bilateral knee disability had its onset in 
service, is otherwise related to his active military service, 
or is etiologically related to a service-connected 
disability; arthritis did not manifest within one year of 
service discharge.

2. The preponderance of the evidence does not establish that 
the veteran's low back disability had its onset in service, 
is otherwise related to his active military service, or is 
etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1. The veteran's bilateral knee disability was not incurred 
in or aggravated by active military service, nor may it be 
presumed to have been so incurred, and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2. The veteran's low back disability was not incurred in or 
aggravated by active military service and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in August 2003, December 2004 
and October 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

In addition, the October 2007 letter provided the veteran 
with notice concerning the assignment of disability ratings 
and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Subsequent to the issuance of the October 2007 letter, the 
veteran's claims were readjudicated in an April 2008 
Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield IV, at 1323; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in March 2008 to 
obtain an opinion as to whether his bilateral knee disability 
and low back disability can be directly attributed to 
service.  Further examination or opinion is not needed on 
this claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a bilateral knee disability 
and a low back disability, as secondary to his service-
connected bilateral foot disability or as a direct result of 
active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Certain chronic diseases, including degenerative joint 
disease, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has current diagnoses of a 
bilateral knee disability and a low back disability.  See 
Hickson, supra.  Private medical records show that the 
veteran has been diagnosed with degenerative joint disease of 
the right knee, having undergone total knee arthroplasty in 
November 2003, and has also been diagnosed with degenerative 
joint disease of the left knee.  In addition, the veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine and has undergone surgical intervention as a result.  
These bilateral knee and low back disabilities were confirmed 
at the March 2008 VA examination.  

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service medical records are 
negative for any knee or back problems upon entrance 
examination in July 1954.  Likewise, there is no evidence 
showing that the veteran complained of or was diagnosed with 
any type of knee or back condition during service.  There is 
no evidence of arthritis within one year of service 
separation.  Given that there is no competent evidence to 
indicate that the veteran incurred a disease or injury in 
service, or evidence of arthritis within one year of 
discharge, the claims for service connection for bilateral 
knee and low back disabilities on direct and presumptive 
bases must fail.  See Hickson, supra.

The Board will now consider whether service connection for a 
bilateral knee disability and a low back disability can be 
established as secondary to his service-connected bilateral 
foot disability.  See 38 C.F.R. § 3.310(a).  

The veteran was afforded a VA examination in March 2008 to 
evaluate the current nature and etiology of his knee and 
lumbar spine problems.  The Board finds the examination 
report to be comprehensive and sufficient in addressing the 
matter of nexus in light of the veteran's service-connected 
bilateral foot disability.  The report reflects a thorough 
review of the claims file, including medical records, and 
provides detailed findings and analyses.  Following a 
physical examination and a review of x-ray results, the 
examiner noted that the veteran's problems originated in the 
cervical spine, which led to problems in the lumbar spine, 
which in turn resulted in problems in the knees.  The 
examiner also observed that the veteran first began having 
problems with his cervical disc in 1985, then began having 
problems with the lumbar spine in 1991.  It was not until 
2003 that the veteran complained of foot pain.  Based on 
these findings, the examiner gave the opinion that the 
veteran's foot condition did not cause or result in the 
veteran's back disability or bilateral knee disability.  

The record contains a statement from Dr. J.S.U. dated in June 
2003, which gives the opinion that the veteran's foot 
abnormalities have contributed significantly to his knee and 
back problems.  Also of record is a January 2004 statement 
from Dr. A.H.J., which indicates that the difficulty of the 
veteran's ambulation has caused problems in his low back, 
knees and lower extremities.  

The Board has reviewed and weighed the medical evidence of 
record and afforded particular attention to the statements of 
Dr. J.S.U. and Dr. A.H.J. and the March 2008 VA examination 
report.  Although the Board does not doubt the competency of 
the opinions of Dr. J.S.U. and Dr. A.H.J., the Board does 
finds the March 2008 VA examination report to be more 
probative than the former opinions.  As noted above, the VA 
examination report reflects a comprehensive review of all the 
evidence in the claims file.  The examiner acknowledges the 
earlier opinions of Dr. J.S.U. and Dr. A.H.J. and provides a 
thorough explanation as to the reasons why the veteran's 
bilateral knee and low back disabilities were believed to 
have not been caused by his service-connected bilateral foot 
disability.  Significantly, due consideration is given to the 
chronology and progression of the veteran's various service-
connected and non-service-connected disabilities.  The 
statements of Dr. J.S.U. and Dr. A.H.J. do not account for 
such.  As the VA examination report gave the opinion that the 
veteran's bilateral knee and low back disabilities were not 
secondary to his bilateral foot disability, the Board finds 
that his knee and back disabilities are not proximately due 
to, or the result of, a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a).  Accordingly, secondary service 
connection for a bilateral knee disability and service 
connection for a low back disability are not warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability, S/P total right knee replacement, to include as 
secondary to a bilateral foot disability, is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a bilateral foot disability, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


